Citation Nr: 1033942	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for radiculopathy of both lower 
extremities, claimed as numbness and pain in both lower 
extremities, including as secondary to service-connected Grade I 
spondylolithesis of L5 to S1 with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that service connection for radiculopathy is 
warranted because this condition either had its onset during 
service, or is secondary to his service-connected 
spondylolithesis.  In support of this contention, the Veteran 
has submitted service treatment records showing that he had left 
foot numbness and pain during service, and private treatment 
records showing treatment for pain, numbness, and tingling in his 
lower extremities since 1993.   

At the outset, the Board notes that the service treatment records 
currently associated with the claims file are only dated through 
February 1988, and do not include any entrance, periodical, or 
separation examination reports.  As such, these records appear 
incomplete.  Accordingly, efforts to obtain a complete copy of 
the Veteran's service treatment records should be undertaken 
before the Board renders a decision in this case.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).  

Additionally, the Board notes that, in providing the opinion that 
the Veteran does not demonstrate any objective evidence of 
peripheral neuropathy or mononeuropathy of the lower extremities, 
the January 2008 VA examiner relied upon an electromyography 
(EMG) that was conducted that same month at the Parkwest Medical 
Center, in Knoxville, Tennessee.  Significantly, however, the 
results from the January 2008 EMG have not been associated with 
the claims file.  As such, efforts to obtain a copy of the 
January 2008 EMG results, and any reports associated with these 
results, should be made on remand before a decision is rendered 
in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  

On remand, the Veteran should also be afforded a VA orthopedic 
examination to determine whether he currently has radiculopathy 
of the lower extremities, and if so, whether this condition is 
causally related to his service-connected spondylolithesis.  In 
this regard, the Board acknowledges that the Veteran was provided 
with a VA examination in January 2008; however, this examination 
report is now over two years old and does not contemplate the 
Veteran's additional VA and/or private treatment to date, or his 
recent contentions regarding his lower extremity pain and 
numbness.  As such, once the foregoing development has been 
accomplished, the Veteran should be provided with a 
contemporaneous VA examination to assess the current nature and 
etiology of any radiculopathy present.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran receives 
regular VA treatment for his spondylolithesis and reported 
radiculopathy, and records of his VA care, dated since February 
2007, have not been associated with the claims folder.  
Additionally, the Board observes that, since November 1993, the 
Veteran has received fairly regular treatment from Dr. E. Monsour 
for his spondylolithesis and reported radiculopathy, but that 
records of such treatment, dated since March 2003, have not been 
associated with the claims folder.  Under the law, VA must obtain 
these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request copies of the Veteran's complete 
service treatment records.  The Board is 
specifically interested in his entrance, 
periodical, and separation examinations, and 
any treatment received from February 1988 to 
May 1988.  If these records are not 
available, a negative reply must be provided.  

2.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment with respect 
to all private health care providers who have 
treated his bilateral leg numbness, tingling, 
and pain.  The Board is particularly 
interested in the January 2008 EMG results 
and/or any reports associated with these 
results, from the Parkwest Medical Center, in 
Knoxville, Tennessee, which are referenced in 
the January 2008 VA examination report; and 
any recent treatment records from Dr. E. 
Monsour, dated since March 2003.  Following 
the receipt of any necessary authorizations 
from the Veteran, attempt to obtain any 
medical records identified by the Veteran.  
If these records are not available, request 
that the Parkwest Medical Center and Dr. 
Monsour provide a negative reply.  

3.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
lower extremity radiculopathy from the 
Nashville, Tennessee, VA Medical Center, dated 
since February 2007.
 
4.  After the foregoing has been completed, 
schedule the Veteran for a VA orthopedic 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests, 
including x-rays, should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any lower extremity 
radiculopathy and/or peripheral neuropathy 
found to be present.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
currently diagnosed lower extremity 
radiculopathy and/or peripheral neuropathy 
had its onset during active service or is 
related to any in-service disease, event, or 
injury, including his in-service treatment 
for spondylolithesis.

Additionally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected Grade I spondylolithesis of L5 to 
S1 with degenerative changes either (a) 
caused or (b) aggravated any current lower 
extremity radiculopathy and/or peripheral 
neuropathy.  

In rendering these opinions, the examiner 
should acknowledge the medical evidence of 
record, including the December 2005 and 
January 2008 VA examination reports, which 
indicates that the Veteran's lower extremity 
pain and numbness may be non-organic. 
 
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim 
on appeal.  If the benefit sought on appeal is 
not granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


